20-05027-rbk Doc#211 Filed 01/06/21 Entered 01/06/21 18:56:53 Main Document Pg 1 of
                                         6



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

   In re:                                      §                  Chapter 11
   KRISJENN RANCH, LLC,                        §

           Debtor                       §              Case No. 20-50805
                                        §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and              §
   KRISJENN RANCH, LLC-SERIES           §
   UVALDE RANCH, and KRISJENN           §
   RANCH, LLC-SERIES PIPELINE           §
   ROW as successors in interest to     §
   BLACKDUCK PROPERTIES, LLC,           §
        Plaintiffs                      §
                                        §
   v.                                   §
                                        §
   DMA PROPERTIES, INC., and            §
   LONGBRANCH ENERGY, LP,               §           Adversary No. 20-05027
         Defendants                     §
   _________________________________________________________________________

   DMA PROPERTIES, INC,                       §
        Cross-Plaintiff/Third Party Plaintiff §
                                              §
   v.                                         §
                                              §
   KRISJENN RANCH, LLC,                       §
   KRISJENN RANCH, LLC-SERIES                 §
   UVALDE RANCH, and KRISJENN                 §
   RANCH, LLC-SERIES PIPELINE ROW, §                          Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                §
   LARRY WRIGHT, and JOHN TERRILL, §
        Cross-Defendants/Third-Party          §
        Defendants                            §

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
  TO BLACK DUCK PROPERTIES, LLC’S AND LARRY WRIGHT’S JOINT MOTION
   FOR LEAVE TO FILE PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
                                 LAW



  Debtors’ Motion for Leave to File Findings of Fact and Conclusions of Law            1
20-05027-rbk Doc#211 Filed 01/06/21 Entered 01/06/21 18:56:53 Main Document Pg 2 of
                                         6



  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:


     COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors-

  in-interest to Black Duck Properties, LLC, (collectively the “Debtors”) and Third-Party Defendant

  Larry Wright (“Wright”), and file this Joint Motion for Leave to File Their Joint Proposed Findings

  of Fact and Conclusions of Law (the “Motion”).

                                          BACKGROUND

     1. Debtors and Wright have been diligently preparing for trial on the matters in this case.

     2. On or about December 17, 2020, the day after Longbranch’s deposition as well as after the

  close of discovery, Debtors and Wright received text messages containing material information

  from Longbranch. Shortly after, Debtors and Wright learned that TCRG had produced voluminous

  documents to Defendants that were withheld from Debtors and Wright.

     3. As a result of Defendants’ failures, Debtors sought judicial assistance for appropriate

  discovery relief (the “Motion to Compel”).

     4. Additionally, the newly discovered information warranted the Debtors seeking the Court’s

  approval to continue the deposition of Daniel Moore (“Moore”) and inquire about the substance

  of the late-produced text messages as well as missing text messages.

     5. Further, Debtors sought to resolve the issue of whether Longbranch’s refusal to testify

  about its communications with attorney George Pigg (“Pigg”) was subject to privilege. At the

  time of the hearing, counsel for DMA, Moore and Longbranch appeared to agree that Pigg was

  solely counsel to Defendants with regard to the drafting of the Longbranch Assignment.

     6. In response to Defendants’ discovery abuses and, due to recently discovered information,

  counsel for Debtors requested leave to amend their pleadings to add causes of action reflecting the



  Debtors’ Motion for Leave to File Findings of Fact and Conclusions of Law                        2
20-05027-rbk Doc#211 Filed 01/06/21 Entered 01/06/21 18:56:53 Main Document Pg 3 of
                                         6



  newly discovered information. The Court suggest that Debtors file their motion and indicated that

  it would rule after giving Defendants an opportunity to promptly reply.

     7. The Court granted the Debtors’ emergency motion and, among other things, allowed

  Debtors to re-depose Moore, recognized that it was stipulated that Pigg represented Longbranch,

  not Black Duck, in drafting the Longbranch Assignment, ordered Moore and Borders to produce

  any withheld text messages, and order Moore to make his phone available for inspection.

     8. Upon sending a proposed draft of the Order, Defendants retracted: (1) their agreement to

  stipulate to certain facts regarding Pigg and (2) their agreement to allow Moore’s deposition on a

  date certain. Moore claimed he needed to be available “this week,” but would not indicate which

  particular date he would be available. After conferring and threatening to return to the court,

  Debtors his deposition for January 6, 2020, and Moore confirmed his availability on January 5th.

  Due to Defendants’ refusal to acknowledge the Courts’ ruling, Debtors were forced to file a

  contested motion requesting entry of the proposed order. The motion was filed on January 5, 2021

  and signed by the Court the following day.

     9. The day before the Moore deposition, January 5, 2021, Darrin Borders produced yet

  another set of previously undisclosed text messages by way of a video screen capture. These

  messages had to be reviewed and processed in anticipation of Daniel Moore’s second deposition.

     10. On January 5, 2019, the Court denied Debtors’ motion for leave to amend pleadings.

     11. Debtors and Wright have diligently tried to comply with Local Rule 7016(d)’s requirement

  to submit Findings of Fact and Conclusions of Law seven days prior to trial. However, ongoing

  discovery issues have made it virtually impossible to prepare a filing that contained accurate

  information.




  Debtors’ Motion for Leave to File Findings of Fact and Conclusions of Law                       3
20-05027-rbk Doc#211 Filed 01/06/21 Entered 01/06/21 18:56:53 Main Document Pg 4 of
                                         6



     12. Daniel Moore’s deposition was completed January 6, 2020 at approximately 12:00pm.

  Immediately thereafter, Debtors and Wright promptly completed their proposed Findings of Fact

  and Conclusions of Law, which are attached hereto as Exhibit A.

     13. Debtors and Wright are requesting the Court grant them leave to file their join findings of

  fact and conclusions of law, two days after the initial due date. No prejudice would result from

  granting the Motion. Debtors and Wright believe that the late filings of the Findings of Fact and

  Conclusions of Law would not act as an impediment on the current trial setting. Rather, failing to

  grant leave would highly prejudice Debtors and Wright and reward Moore and DMA for their

  discovery abuses. Accordingly, the Debtors respectfully request the Court grant leave to file their

  Findings of Fact and Conclusions of Law.

     14. Debtors have conferred with Defendants counsel regarding this issue. Further, the

  attorneys are schedule to confer again tomorrow, January 7, 2021 and hope to consolidate their

  proposed joint orders and resolve other pre-trial issues that are intended to streamline this case.

     WHEREFORE PREMISES CONSIDERED KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-

  Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors-in-interest to

  Black Duck Properties, LLC, and Larry Wright, Jointly, respectfully request that the Court grant

  their Motion for Leave to File their Findings of Fact and Conclusions of Law and for any other

  relief to which they may be justly entitled.

     Dated: January 6, 2021




                                       Signature on following page.




  Debtors’ Motion for Leave to File Findings of Fact and Conclusions of Law                             4
20-05027-rbk Doc#211 Filed 01/06/21 Entered 01/06/21 18:56:53 Main Document Pg 5 of
                                         6



                                       Respectfully submitted,

                                       MULLER SMEBERG, PLLC

                                 By:    /s/ John Muller
                                       C. John Muller IV
                                       State Bar No. 24070306
                                       john@muller-smeberg.com
                                       Ezekiel J. Perez
                                       State Bar No. 24096782
                                       zeke@muller-smeberg.com
                                       111 W. Sunset Rd.
                                       San Antonio, TX 78209
                                       Telephone: 210-664-5000
                                       Facsimile: 210-598-7357

                                       ATTORNEY FOR DEBTORS

                                      BAYNE, SNELL & KRAUSE
                                 By: /s/ William P. Germany
                                      WILLIAM P. GERMANY
                                      State Bar No. 24069777
                                      1250 N.E. Loop 410, Suite 725
                                      San Antonio, Texas 78209
                                      Telephone: (210) 824-3278
                                      Facsimile: (210) 824-3937
                                      Email: wgermany@bsklaw.com

                                       ATTORNEY FOR THIRD-PARTY
                                       DEFENDANT LARRY WRIGHT


                               CERTIFICATE OF CONFERENCE

           I hereby certify that on January 6, 2020 I conferred with counsel for Frank Daniel Moore,
  DMA Properties, Inc., and LongBranch Energy, LP about the relief requested in this motion. Upon
  such conference, counsel has indicated that they are undetermined whether they are opposed to the
  relief requested in this motion.

                                    /s/ John Muller
                                   C. John Muller IV




  Debtors’ Motion for Leave to File Findings of Fact and Conclusions of Law                       5
20-05027-rbk Doc#211 Filed 01/06/21 Entered 01/06/21 18:56:53 Main Document Pg 6 of
                                         6



                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 6th day of January 2020:

  Michael Black                                          LANGLEY & BANACK, INC.
  BURNS & BLACK PLLC                                     745 East Mulberry Avenue | Suite 700
  750 Rittiman Road                                      San Antonio, TX 78212
  San Antonio, Texas 78209                               210-736-6600
  210-829-2022                                           lwilson@langleybanack.com
  210-829-2021 fax                                       Attorneys for DMA Properties, Inc.
  mblack@burnsandblack.com
  Attorneys for Longbranch Energy, LP                    Jeffery Duke
  and DMA Properties, Inc.                               DUKE BANISTER MILLER & MILLER
                                                         22310 Grand Corner Drive, Suite 110
  Christopher S. Johns                                   Katy, Texas 77494
  Christen Mason Hebert                                  jduke@dbmmlaw.com
  JOHNS & COUNSEL PLLC                                   Counsel for Longbranch Energy, LP
  14101 Highway 290 West, Suite
  400A                                                   William Germany
  Austin, Texas 78737                                    BAYNE, SNELL, & KRAUSE
  512-399-3150                                           1250 NE Loop 410, Ste. 725
  512-572-8005 fax                                       San Antonio, Texas 78209
  cjohns@johnsandcounsel.com                             T- (210) 824-3278
  chebert@johnsandcounsel.com                            F- (210) 824-3937
                                                         wgermany@bskaw.net
  Timothy Cleveland                                      Attorney for Larry Wright
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B                         OFFICE OF THE UNITED STATES
  Austin, Texas 78746                                    TRUSTEE
  512-689-8698                                           903 San Jacinto Blvd, Room 230
  tcleveland@clevelandterrazas.com                       Austin, Texas 78701
  Attorneys for DMA Properties, Inc.                     shane.p.tobin@usdoj.gov
                                                         United States Trustee


                                                          /s/ John Muller
                                                         C. John Muller IV




  Natalie Wilson


  Debtors’ Motion for Leave to File Findings of Fact and Conclusions of Law                        6
